OFFICE OF THE ATTORNEY        GENERAL   OF TEXAS'
                                 AUSTIN




      Eonora~e L. P. smallin
      Asr3atarh8 OcmntyAuditor
      e&i8r~oounty
      S&20,      Texas




                                                    out. ot the otnulty,
                                                    edbre and by whom
                                                    ssor ~appdnted?




                                          aboveQw4tIon mill
                              rifff6 Jri W6 818Oted COUnty
                               County and served for the year
                              the latter part of 1942. w66
                             t oppoai,bionfor,a 66oond term.
,..                            but.before the general efeo-
                                             and entered Govern-
                               11a6 !i'eE(Llt,
                         8 ap&bOilld hi6 6UO@686oT~ b&Or6
           leeviqg, and refusea to tssigm without the a66ur-
           an08 that his oholoo ~666ire the ,aWfntmeat.
           !fh%sa66uranoo has not been given and hi6 apgointee
           1s aotiiag 5.nthat oapaoitiy,
                "The cOEld66iOll8C3 (%xmt asked ms to get pOW
           Opifk~Wla8 t0 the 18igdlity Of tili66&UWiJltlaemt,
485
                                                                                         486




                      %b68&lO8    oilbW%lW66       Of th8 stat0
                                                      Or Of the
             United     statme,6hal.lnot tarrestaZ'8bddellO8
                                                           on00
              Obtaind, 80 as to doprlte any one of the right O?
              6uffP6438,Or Of beIn$ OhOtOd Or appointed to any
              ~t~~~~r      the exoeptiona oontaI&ed In thie Goa-

                      6~8tlon 4,        Artbl.8   16, of    th8 State Oonatitotlon
         pZOTid86i
                  *All ol+ll offlOer8 ahall reside dthfn the
             6ttlt8fand a   df6tI'iOtOr 08UUty OfflOOr within
             th8iT di8triOt#of OOUtktiO6,Md 6hhallkeep their
             offion at 6uoh plao86 a8.w    be repaired by law;
             and-fa%luro to ooqly dth tL s oondltion &all
             raoate.'thooffloo so hold."
                   With IF8forbWe to Seotion 14, Art1010 16 of the
         %6t8~&%l6tItilti6u, it IS 6tat8d in th0 0680 Of Bafingor et
         aI* Vi'.Jtank@,,299. w. 2fqt

    :.                ". . .     phi6
                                    prO~16fQll       Of    th0   0066~tUtiOll,      in
              110~'fEe
                    as itsrelatsa       to the       phO8        of roi?&leno8of
              th6    88VOZR1 Otat8, eli6tdOt,         f3ild OOWlty     OffiO6l.6,
               ir rdlr-enaotl
             i tl9n t9 put it
                    n og the oonatltution
                                       Is oxpresa in d8olariDg
                t Wwty   Offloer6 shall roeId within their
             adonti86. m6    prcoTi6iOn.ovideBtlJQOfi66that th8
             66uuty mentiawd irrthe oounty inrhioh the ottIo6r
             M   618@t6d& %%6~ ?O~OWS    the d86&W6tiOn, in of-
             feet that the f6ilUre to 60 rOSid8 in eaid 00tWy
             ehali raeate the Offi08s   The oonetittrtionIs ox-
             pm68 upon thI6 point. It deol6are6,in 8ff8Ot,
             thnt ramare to          rith it6 term with rofor-
             @We t0 rOaid8IiO8W      btiag about a taaanoy in
             th8 Off$OO. If (1l1OffiO8r remof    from thb OOollIlty,
             aad estabXi6hor a ro6idenoo elemhore, this Is a
             feet that, by roamu of the ~pmvialon of the oonsti-
             tution quoted oaoates tho offioe to whloh he wa6
             8186t6d and $0 nhi6h he ha6 qu6lIfIod. If th6
             mawal   exists, and it I8 pannanent In oharaotor,
             the oonatltutlon deolaras that a vaoanoy oooura.
             ff.,68 a faot, a vaoanoy has ooourred, rr00r what-
             aver oauee It may arlae, the oommIsaIoners~ court




f

t
                                                                 487




 ftwth8rWtW    Of the pU?&iO tatO?96t. The 6w8t6.
‘eiolwi’   ,wta+hovQ   not the mthwlty to fudlo~
detamlne     a rl&t (pfone to an ofiiua, or to re-
now     a legally qurziiI6d offSoar from hiu offloo,
lbr    the $wi86iatton  in.bhir matt6r Uor,wltUn
th6 MmaBivt,     ob(psblMe6   air th6 al*triot   oourt~




      me owwur    4 thh 0880 that sets   up the Judg-
nent  of W  oonmias~onep3~ oabrt drolsrbg that
tJ& apprll66 had vaoatodhisi.offioo preeohtsno
yaltd gr'legal dofon6o, 66 that oagrt had no juri6-
diotion ta adfudloato thle,q,mzsstfon,esoept In $0
far a6 it rPa,yh%W b88Il WOOEWJPY t0 60 iat this
faot in ardor for the oowt to aatlefyItself that
a o~oimstanoa~ had,arisen the@ authorI68d or re-
&red   it to appoint     88 offloor    to an offfoe       they
were reqpsred to fill,     If a vaoaaoy in faot oxldstod.
 But the anmar.inavemiag      the faotthat the ap-
 WlQO   @d ZWOV84 iron the OOUUty Of hy8tt0,         and
 had,thinby vaostodhis amoe,        and tint the court,
 upbo that fast had~leg@lyamoInted         th8 t%PPOllad
 m-et;      and bt he had duly quallfled as auoh
 ap of&e* ~pro00ntOd00 ieaue Of faot, If true,
‘hi ehro Pii
 w          d h6V8 a?&hoZ'iadlthe OOPrt to ap&ht
 m   to the,offioe, and ah&oh would author168 him
 &J r&bdmaud    hold it oga46t th8 olaIa6 OS am8llee.
 The a&t&n of tb6 66~66iOm3@8’       ooUrt In appoint-
 the @p-mat     la t0 be detrraain6d by tha thsn 8xi6b
             aad if thy .OhOwthat the app8l188 hod
            y rWWV8d fmm the wwty,        then a va68IIOy
 m&t8d,~    6nd tlm oourt had authority to fill it
 by a8 appointabnt of Ehlfagor. The amber in this
 ro6peot pr668nted an f6SUS or faot, and the Ql66tIon
 to be d~~xq&n&     ?rOm th868 tWWUi%Ut%fa, had the
    appalls* raro*edf~atho~aetmty?      If al8 ll66
    txul, a teoeaoy &IIthe offloe rosultod by virtue
    of %h8 ShOtbn Of the OOIiIBkihItiOn dfaoU66e6, and
    it bsoamo tlm duty of the.00ami68:01~~m' oourt to
    fU1 the vaoanoyl~The quortton of vaeanoy,in the
    iUab$ $6 6&e Of ?Wt   U Wt!808 under thie provi..
    d9n.Of t!k'69n6~dfon~      66d, if +hi6 ib~@%6 66
    a faot, appdJ.86~ Rank& shorn no tight t4 the
     0ff206,   *.+"

          ~th8r9ieaWWUkoJt      inthe oiiiticb CormtJAt
       ttw fhmd66hn%m~    Courtia.authorIzod and It is ltr
~ZC 2, appolat 8 8Uooe8eOF to suoh ofiloe, Hovi%ver,thi
quetitfonof VlroeaOr,@ thhome&n, is 008,of faot, as adsas
mdor Bs~tlon 4, Artiole 16, of the CtitItutIon.
                                         YOW6~V~t~             '



                                        &i.4?hYO&
                  APPROV-XE~Y 20, 19%         Ardexl~~
                                                    A66i6tut